The record in this case discloses that the order directing the issuance of a permanent writ made in cause No. 6567, entitledState ex rel. Moreland v. Police Court et al., ante, p. 17,285 P. 178, was, by stipulation of counsel, ordered to apply to this case also.
The questions presented by this appeal are identical with those involved in the companion case, No. 6567, and on the authority of that case the cause is remanded to the district court of Big Horn county, with directions to set aside the permanent writ and dismiss the proceedings.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MATTHEWS, GALEN and FORD concur.